DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spokes mechanically coupled to the disk (claims 1 and 11) and the protrusion defined at a surface that extends laterally across an inner edge of the rim housing a cavity defined at the inner edge of the rim housing (claims 10 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "500" of Fig. 5.  
The drawings are objected to because the leader line of reference character “211” in Fig. 4 does not contact the side edge of the rim housing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,681,958 (Bagdasarian) in view of US Patent 6,595,595 (Hui).
Regarding Claim 1, Bagdasarian discloses (col. 5 line 47-col. 11 line 26; Figs. 1-12) a multi-piece wheel (1, 2, 3, 4) for a vehicle, comprising: a rim housing (outer wheel ring 10, 210, 310, 410) having threaded apertures (24, 224, 324, 424) provided at side edges (shoulder 20, 220, 320, 420) proximate to an outboard flange (14, 214, 314, 414); a face (made up of spokes and hub) that is removably coupled to the rim housing (outer wheel ring 10, 210, 310, 410), the face including: a bore (40, 240, 340, 440) that centers the face on an axle hub; a disk (hub 30, 230, 330, 430) that is concentric with the bore; and spokes (60, 260, 360, 460) that are mechanically coupled to the disk (bolt connection at the second end 74, 274, 374, 474 of each spoke to the hub) and extend outwardly therefrom, the spokes having apertures (63, 263, 363, 463) at an end opposite to the disk (first end 62, 262, 362, 462 of each spoke) that align with the threaded apertures (24, 224, 324, 424) in the rim housing (outer wheel ring 10, 210, 310, 410); and a fastener (bolt 86, 286, 386, 486) that releasably couples the face and the rim housing.
Bagdasarian does not disclose threaded apertures provided at side edges proximate to an inboard flange.
However, Hui teaches (col. 1 line 58-col. 2 line 50; Figs. 2-4) a wheel rim (1) with apertures (holes B) provided at side edges (flanges 11 and 12 provided on opposite sides of center plane C) proximate to an inboard flange (1a or 1b) and an outboard flange (1a or 1b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Bagdasarian to have apertures proximate an inboard flange, such as taught by Hui, in order to accommodate two types of cars requiring different off-set values of their wheel disks, thereby decreasing the production cost, increasing manufacturing flexibility, and benefiting the inventory control and material management.
Regarding Claim 2, Bagdasarian and Hui, in combination, teach the multi-piece wheel according to claim 1, as discussed above. Bagdasarian further discloses (col. 6 lines 1-15; Figs. 1-12) the rim housing (outer wheel ring 10, 210, 310, 410) includes a mounting structure (tire receiving surface 18 and flanges 14, 16) for a tire.
Regarding Claim 3, Bagdasarian and Hui, in combination, teach the multi-piece wheel according to claim 1, as discussed above. Bagdasarian further discloses (col. 6 lines 40-52, col. 7 lines 59-67; Figs. 1-12) the fastener (bolt 86, 286, 386, 486) is dimensioned to pass through the corresponding aperture (63, 263, 363, 463) in the spokes (60, 260, 360, 460) and mechanically engage the threaded apertures (24, 224, 324, 424) in the rim housing (outer wheel ring 10, 210, 310, 410).
Regarding Claim 4, Bagdasarian and Hui, in combination, teach the multi-piece wheel according to claims 1 and 3, as discussed above. Bagdasarian further discloses (col. 7 lines 59-67; Figs. 1-12) the fastener is a bolt (86, 286, 386, 486).
Regarding Claim 5, Bagdasarian and Hui, in combination, teach the multi-piece wheel according to claim 1, as discussed above. Hui further teaches (col. 1 line 58-col. 2 line 50; Figs. 2-4) the apertures (holes B) are located on opposite side edges of the rim housing (flanges 11 and 12 provided on opposite sides of center plane C).
Regarding Claim 6, Bagdasarian and Hui, in combination, teach the multi-piece wheel according to claim 1, as discussed above. Bagdasarian further discloses (col. 6 lines 1-52; Figs. 1-12) a spoke end (first end 62, 262, 362, 462) provided proximate to the rim housing (10, 210, 310, 410) is shaped to match a contour of the rim housing (surfaces 61, 64, and 65 of the spoke match the respective surfaces 12, 22, and 23 of the ring 10).
Regarding Claim 7, Bagdasarian and Hui, in combination, teach the multi-piece wheel according to claim 1, as discussed above. Bagdasarian further discloses (col. 6 lines 1-52; Figs. 1-12) the spokes (60, 260, 360, 460) include a surface (61, 261, 361, 461 and 64, 264, 364, 464)that extends laterally across an inner edge (radially inner edge surfaces 12, 212, 312, 412 and 22, 222, 322, 422) of the rim housing (10, 210, 310, 410).
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagdasarian in view of Hui and DE 3345638 A1 (Spaeth).
Regarding Claim 11, Bagdasarian discloses (col. 5 line 47-col. 11 line 26; Figs. 1-12) a multi-piece wheel (1, 2, 3, 4) for a vehicle, comprising: a rim housing (outer wheel ring 10, 210, 310, 410) having threaded apertures (24, 224, 324, 424) provided at side edges (shoulder 20, 220, 320, 420) proximate to an outboard flange (14, 214, 314, 414); a face (made up of spokes and hub) that is removably coupled to the rim housing (outer wheel ring 10, 210, 310, 410), the face including: a bore (40, 240, 340, 440) that centers the face on an axle hub; a disk (hub 30, 230, 330, 430) that is concentric with the bore; and spokes (60, 260, 360, 460) that are mechanically coupled to the disk (bolt connection at the second end 74, 274, 374, 474 of each spoke to the hub) and extend outwardly therefrom, the spokes having apertures (63, 263, 363, 463) at an end opposite to the disk (first end 62, 262, 362, 462 of each spoke) that align with the threaded apertures (24, 224, 324, 424) in the rim housing (outer wheel ring 10, 210, 310, 410); a fastener (bolt 86, 286, 386, 486) that releasably couples the face and the rim housing.
Bagdasarian does not disclose threaded apertures provided at side edges proximate to an inboard flange.
However, Hui teaches (col. 1 line 58-col. 2 line 50; Figs. 2-4) a wheel rim (1) with apertures (holes B) provided at side edges (flanges 11 and 12 provided on opposite sides of center plane C) proximate to an inboard flange (1a or 1b) and an outboard flange (1a or 1b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Bagdasarian to have apertures proximate an inboard flange, such as taught by Hui, in order to accommodate two types of cars requiring different off-set values of their wheel disks, thereby decreasing the production cost, increasing manufacturing flexibility, and benefiting the inventory control and material management.
Bagdasarian and Hui do not disclose a secondary fastening mechanism that mechanically engages the spokes and the rim housing.
However, Spaeth teaches (Para. [0030]-[0072] of translation; Figs. 1-22) securing a rim (1, 14, 22, 28) and a disk (2, 15, 23, 27) together using multiple connections simultaneously (tongue-and-groove connection 12 and 71, 74 and 75, 16 and 17, 29 and 30, and 39-41 along with screw connections 69, 70, 20, 21, 26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Bagdasarian, as modified by Hui, to have a secondary fastening mechanism, such as taught by Spaeth, in order to prevent axial movement and rotation between the rim and face.
Regarding Claim 12, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claim 11, as discussed above. Bagdasarian further discloses (col. 6 lines 1-15; Figs. 1-12) the rim housing (outer wheel ring 10, 210, 310, 410) includes a mounting structure (tire receiving surface 18 and flanges 14, 16) for a tire.
Regarding Claim 13, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claim 11, as discussed above. Bagdasarian further discloses (col. 6 lines 40-52, col. 7 lines 59-67; Figs. 1-12) the fastener (bolt 86, 286, 386, 486) is dimensioned to pass through the corresponding aperture (63, 263, 363, 463) in the spokes (60, 260, 360, 460) and mechanically engage the threaded apertures (24, 224, 324, 424) in the rim housing (outer wheel ring 10, 210, 310, 410).
Regarding Claim 14, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claims 11 and 13, as discussed above. Bagdasarian further discloses (col. 7 lines 59-67; Figs. 1-12) the fastener is a bolt (86, 286, 386, 486).
Regarding Claim 15, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claim 11, as discussed above. Hui further teaches (col. 1 line 58-col. 2 line 50; Figs. 2-4) the apertures (holes B) are located on opposite side edges of the rim housing (flanges 11 and 12 provided on opposite sides of center plane C).
Regarding Claim 16, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claim 11, as discussed above. Bagdasarian further discloses (col. 6 lines 1-52; Figs. 1-12) a spoke end (first end 62, 262, 362, 462) provided proximate to the rim housing (10, 210, 310, 410) is shaped to match a contour of the rim housing (surfaces 61, 64, and 65 of the spoke match the respective surfaces 12, 22, and 23 of the ring 10).
Regarding Claim 17, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claim 11, as discussed above. Bagdasarian further discloses (col. 6 lines 1-52; Figs. 1-12) the spokes (60, 260, 360, 460) include a surface (61, 261, 361, 461 and 64, 264, 364, 464)that extends laterally across an inner edge (radially inner edge surfaces 12, 212, 312, 412 and 22, 222, 322, 422) of the rim housing (10, 210, 310, 410).
Regarding Claim 18, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claim 11, as discussed above. Spaeth further teaches (Para. [0030]-[0072] of translation; Figs. 1-22) the secondary fastening mechanism includes a cavity (recess 30) defined at a surface that extends laterally across an inner edge of the rim housing (outer circumference of disk 27 extends laterally across the inner edge of the rim) and a protrusion (rib 29) defined at the inner edge of the rim housing (28).
Regarding Claim 19, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claim 11, as discussed above. Spaeth further teaches (Para. [0030]-[0072] of translation; Figs. 1-22) the secondary fastening mechanism includes a protrusion (tongue 12, 74, 16, and connections shown in Figs. 14-16) defined at a surface that extends laterally across an inner edge of the rim housing (outer circumference of disk 2, 15, 23, and 27 extends laterally across the inner edge of the rim) and a cavity (groove 71, 75, 17, and connections shown in Figs. 14-16) defined at the inner edge of the rim housing (1, 14, 22, and 28).
Regarding Claim 20, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claim 11, as discussed above. Bagdasarian further discloses (col. 8 lines 13-48, col. 10 line 39-col. 11 line 26; Figs. 1-12) the face (made up of spokes and hub) is interchangeable with a second face having a different pattern (hub 30, 230, 330, 430 and spokes 60, 260, 360, 460 can each be fabricated with different designs and patterns).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagdasarian in view of Hui as applied to claim 1 above, and further in view of Spaeth.
Regarding Claim 8, Bagdasarian and Hui, in combination, teach the multi-piece wheel according to claim 1, as discussed above.
Bagdasarian and Hui do not disclose a secondary fastening mechanism that mechanically engages the spokes and the rim housing.
However, Spaeth teaches (Para. [0030]-[0072] of translation; Figs. 1-22) securing a rim (1, 14, 22, 28) and a disk (2, 15, 23, 27) together using multiple connections simultaneously (tongue-and-groove connection 12 and 71, 74 and 75, 16 and 17, 29 and 30, and 39-41 along with screw connections 69, 70, 20, 21, 26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Bagdasarian, as modified by Hui, to have a secondary fastening mechanism, such as taught by Spaeth, in order to prevent axial movement and rotation between the rim and face.
Regarding Claim 9, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claims 1 and 8, as discussed above. Spaeth further teaches (Para. [0030]-[0072] of translation; Figs. 1-22) the secondary fastening mechanism includes a cavity (recess 30) defined at a surface that extends laterally across an inner edge of the rim housing (outer circumference of disk 27 extends laterally across the inner edge of the rim) and a protrusion (rib 29) defined at the inner edge of the rim housing (28).
Regarding Claim 10, Bagdasarian, Hui, and Spaeth, in combination, teach the multi-piece wheel according to claims 1 and 8, as discussed above. Spaeth further teaches (Para. [0030]-[0072] of translation; Figs. 1-22) the secondary fastening mechanism includes a protrusion (tongue 12, 74, 16, and connections shown in Figs. 14-16) defined at a surface that extends laterally across an inner edge of the rim housing (outer circumference of disk 2, 15, 23, and 27 extends laterally across the inner edge of the rim) and a cavity (groove 71, 75, 17, and connections shown in Figs. 14-16) defined at the inner edge of the rim housing (1, 14, 22, and 28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose multi-piece wheels with mechanical connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617